DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 04/24/2018 for application number 15/960,809.  
Claims 1-20 are presented for examination.  Claims 1, 10 and 19 are independent claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2018 has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se.  

Claims 19-20 recite a “computer-readable storage media” comprising a plurality of instructions.  In section [0076], the specification indicates that computer-readable storage media can include but are not limited to (emphasis added for open ended) magnetic storage devices (e.g., hard disk, floppy disk, and magnetic strips, among others), optical disks (e.g., compact disk (CD), and digital versatile disk (DVD), among others), smart cards, and flash memory devices (e.g., card, stick, and key drive, among others).  
According to MPEP 2111, claim terms and phrases must be given their broadest reasonable interpretation in light of specification.  Thus, the phrase “computer readable storage media” will be reasonably interpreted as a medium including signals.  Signal, a form of energy, does not fall within one of the four statutory classes of 35 U.S.C. §101.  Thus, claims 19-20 are directed to a nonstatutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 6-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker, “Hierarchical Reinforcement Learning Based on Subgoal .

Regarding Claim 1, Bakker discloses a system for executing composite tasks based on computational learning techniques comprising: a processor (Bakker, page 2, introduction, lines 1 to 19 - autonomous systems (agents) learn behavior based on reinforcement learning on the basis of reward signals provided when the agent reaches desired goals; hierarchical reinforcement learning to solve complex tasks) to:
detect a plurality of subtasks corresponding to the composite task based on unsupervised data without a label, wherein the plurality of subtasks are identified by a top-level dialog policy (Bakker, page 2, introduction, lines 1 to 19 - high-level policies identify subgoals that precede overall goals; higher-level policies solve the overall task, consider only few high-level observations and actions; page 5, lines 29 to 37 - producing high level observations using unsupervised learning vector quantization technique); 
detect a plurality of actions, wherein each action is to complete one of the subtasks, and wherein each action is identified by a low-level dialog policy corresponding to the subtasks identified by the top-level dialog policy (Bakker, page 2, introduction, lines 1 to 19 - low-level policies, which emit the actual, primitive actions, solve parts of the overall task; low-level policies reach subgoals set by the higher level); 
update a dialog manager, wherein the dialog manager stores an intrinsic value indicating a sub-cost to execute each action corresponding to each subtask, and an extrinsic value indicating a global cost to execute a plurality of actions that perform the composite task (Bakker, page 2, introduction, lines 1 to 3 - autonomous systems (agents) (dialogue manager) learn behavior based on reinforcement learning; page 3, lines 21 to 32 - following a high-level observation change,  low-level policy is selected based on the C-values of all low-level policies; it then attempts to reach the current subgoal; the lowlevel policy receives a positive reward if it reaches the subgoal (i.e., intrinsic value indicating a sub-cost to execute each action corresponding to each subtask); page 4, lines 15 to 28 - real rewards received via interaction with the environment; at each tL, the currently active low-level policy executes one learning step , and it selects a new low-level, primitive action; at each tH, the active low-level policy receives a reward (i.e., updating completion of action corresponding to subtask); next, the high-level policy performs one learning step, and it selects a new subgoal; page 6, lines 34 to 36 - episode ends once the agent reaches the goal (where it receives the only reward r = 4) (i.e, extrinsic value indicating a global cost)).
However, Bakker fails to expressly teach wherein execute instructions based on a policy identified by the dialog manager, wherein the executed instructions implement the policy with a lowest global cost corresponding to the composite task provided by the user.
In the same field of endeavor, Ponulak  teaches wherein execute instructions based on a policy identified by the dialog manager, wherein the executed instructions implement the policy with a lowest global cost corresponding to the composite task (column 17, lines 28 to 32 - cost function minimization, the cost function comprise a global minimum  and one or more local minima disposed within the .  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein execute instructions based on a policy identified by the dialog manager, wherein the executed instructions implement the policy with a lowest global cost corresponding to the composite task, as suggested in Ponulak into Bakker.  Doing so would be desirable because it would enable a more efficient use of controller computational resources for a given task set (Ponulak, column 39, lines 1 to 6).  
However, Bakker and Ponulak fail to expressly teach wherein the processor to detect a composite task from a user and update a dialog manager based on a completion of each action.
In the same field of endeavor, Commons  teaches wherein the processor to detect a composite task from a user and update a dialog manager based on a completion of each action (column 21, lines 8 to 18 - processor (i.e., dialog manager) configured to automatically produce a creative work, input configured to receive instructions regarding the type of creative work to be produced; a hierarchical stacked neural network comprising at least three layers configured to interpret the instructions regarding the type of creative work to be produced; a module configured to generate the creative work; and an output configured to provide a representation of the creative work; column 41, lines 3 to 6 - Step 610 involves receiving a question about which a report is to be written; the user could  speak the question into a computer; lines 45 to 55 - while the paper is the desired output, the intervening steps each require various “actions”, and thus the information will pass through both ascending and descending hierarchies during use. In a hybrid network architecture, the “meaning” from the top-most level of the neural network is received by a logical processor, which can then organize the various tasks for processing by the cognitive neural networks (i.e., update a dialog manager based on a completion of each action)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the processor to detect a composite task from a user and update a dialog manager based on a completion of each action, as suggested in Commons into Bakker and Ponulak.  Doing so would be desirable because it would provide linked but architecturally distinct hierarchical stacked neural networks that simulate the brain's capacity to organize lower-order actions hierarchically by combining, ordering, and transforming the actions to produce new, more complex higher-stage actions (Commons, column 19, lines 60 to 65).  

As to dependent Claim 2, Bakker, Ponulak, and Commons teach all the limitations of claim 1.  Bakker further teaches wherein the action is a multi-step action (Bakker, page7, lines 10 to 13 - the time-out value for low-level policies is 100, i.e. a lowlevel policy may execute at most 100 low-level actions to reach its assigned subgoal - thus, the action is a multi-step action).  

As to dependent Claim 4, Bakker, Ponulak, and Commons teach all the limitations of claim 1.  Bakker further teaches wherein select each action corresponding to each subtask based on the extrinsic value corresponding to previous identified actions executed in previous states (Bakker, page 3, lines 12 to 21 - each action of a higher-level policy  is the selection of a subgoal to be reached by a lower-level policy; at any time step of its discrete time scale, the highlevel policy receives the current high-level observation as its input; its action is the selection of another high-level observation as the current subgoal; it selects the high-level observation that it wants to see next;  page 2, introduction, lines 1 to 19 - high-level policies identify subgoals that precede overall goals; higher-level policies solve the overall task, consider only few high-level observations and actions; page 4, lines 25 to 30 - at each tH, the active low-level policy receives a reward; next, the high-level policy selects a new subgoal - thus, based on the extrinsic value corresponding to previous identified actions executed in previous states).

Claim 6, Bakker, Ponulak, and Commons teach all the limitations of claim 1.  Ponulak further teaches wherein determine an order of the subtasks based on temporal constraints for each of the subtasks (Ponulak, column 30, lines 63 to 67 and column 31, lines 1 to 3 - a given task may be partitioned into two (or more) sub-tasks; such as a task of training of a robotic manipulator to grasp a particular object (e.g., a cup), the subtasks may correspond to identifying the cup (among other objects), approaching the cup, avoiding other objects (e.g., glasses, bottles), grasping the cup (i.e., an order of the subtasks based on temporal constraints). A subtask predictor may comprise action indication predictor).

As to dependent Claim 7, Bakker, Ponulak, and Commons teach all the limitations of claim 1.  Ponulak further teaches wherein generate a first neural network for the high level dialog and a second neural network for the low level dialog (Ponulak, column 16, lines 5 to 6 -predictor comprise a spiking neuron network;  column 31, lines 10 to 25 - the trained predictor configuration  comprise one or more of a neuron network configuration (e.g., number and/or type of neurons and/or connectivity), neuron states (excitability), connectivity (e.g., efficacy of connections), and/or other information; a predictor corresponding to a composite task, predictor operation comprise determining which lower level (within the hierarchy) predictors (i.e. neural networks for the low level and high level dialog) are to be activated; predictor corresponding to the lowest level task, predictor operation comprise generation of control output).

Claim 8, Bakker, Ponulak, and Commons teach all the limitations of claim 1.  Commons further teaches wherein detect the composite task from a natural language dialog request (column 41, lines 3 to 6 - Step 610 involves receiving a question about which a report is to be written; the user could speak the question into a computer).

As to dependent Claim 9, Bakker, Ponulak, and Commons teach all the limitations of claim 8.  Bakker further teaches wherein the plurality of actions comprise transmitting data to a plurality of databases corresponding to the subtasks of the composite task (Bakker, page 3, lines 17 to 32 - job of the low-level policies to reach the subgoal; every low level policy contains a table of C-values (i.e., database); following a high-level observation change,one low-level policy is selected based on the C-values of all low-level policies for the current(oHs ; oHg ) pair; this one then attempts to reach the current subgoal - thus, transmitting data to a plurality of databases corresponding to the subtasks of the composite task).  

Claims 10-11, 13, and 15-18 are method claims similar to the system claims 1-2, 4, and 6-9 above and therefore, rejected for the same reasons.  

Claim 19 is a medium claim similar to the system claim 1 above and therefore, rejected for the same reasons.  Commons further teaches one or more computer-readable storage media comprising a plurality of instructions that, in response to execution by a processor (column 53, lines 25 to 35 - computer system 400 in .

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker in view of Ponulak and Commons, further in view of Sermanet (US 2019/ 0332920 A1).

As to dependent Claim 3, Bakker, Ponulak, and Commons teach all the limitations of claim 2.  However, Bakker, Ponulak, and Commons fail to expressly teach wherein detect a number of the plurality of subtasks based on a predetermined upper limit on a maximum number of allowed segmentations.
In the same field of endeavor, Sermanet teaches wherein detect a number of the plurality of subtasks based on a predetermined upper limit on a maximum number of allowed segmentations ([0032] partitioning of the reinforcement task into multiple subtasks; [0034] the total number of partitions is fixed to a predetermined number).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein detect a number of the plurality of subtasks based on a predetermined upper limit on a maximum number of allowed segmentations, as suggested in Sermanet into Bakker, Ponulak, and 

Claim 12 is a method claim similar to the system claim 3 above and therefore, rejected for the same reasons.  

Claim 20 is a medium claim similar to the system claim 3 above and therefore, rejected for the same reasons.  

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker in view of Ponulak and Commons, further in view of Scahill (US 2010/0115048 A1).

As to dependent Claim 5, Bakker, Ponulak, and Commons teach all the limitations of claim 1.  However, Bakker, Ponulak, and Commons fail to expressly teach wherein calculate a probability that each of the subtasks is to output a termination symbol; and terminate at least one of the subtasks in response to detecting the probability of outputting the termination symbol is above a threshold value.
In the same field of endeavor, Scahill teaches wherein calculate a probability that each of the subtasks is to output a termination symbol; and terminate at least one of the subtasks in response to detecting the probability of outputting the termination symbol is above a threshold value ([0178] The Application Server 24 assesses the probability that the client application 12a will successfully execute  and if this exceeds a predetermined threshold, removes the current task listing from the ST database 28 (i.e., terminating subtask when the probability that each of the subtasks is to output a termination symbol is above threshold)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein calculate a probability that each of the subtasks is to output a termination symbol; and terminate at least one of the subtasks in response to detecting the probability of outputting the termination symbol is above a threshold value, as suggested in Scahill into Bakker, Ponulak, and Commons.  Doing so would be desirable because it would minimize computer processor unit (CPU) load thereby reducing the impact on any foreground applications that the user is interacting with (Scahill [0179]).  

Claim 14 is a method claim similar to the system claim 5 above and therefore, rejected for the same reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Campbell et al. (US 10,740,370 B2) teaches the dialog manager component configured to receive the output probability distribution vector, select an action from an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.K./Examiner, Art Unit 2143      

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143